NUMBER 13-05-00445-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


AARCHER, INC.,                                                                              Appellant,

                                                    v.

RTC PROPERTIES II, LTD.,                                                                     Appellee.


   On appeal from the 275th District Court of Hidalgo County, Texas.


                              MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Vela and Wittig1
                       Memorandum Opinion Per Curiam
        The parties have filed a joint motion to set aside the trial court’s judgment without

reference to the merits and to remand this cause to the trial court to enter an agreed

dismissal. According to this motion, the parties have compromised and settled their


        1
         Retired Fourteenth Court of Appeals Justice Don W ittig assigned to this Court by the Chief Justice
of the Suprem e Court of Texas pursuant to the governm ent code. See T EX . G O V 'T C OD E A N N . § 74.003
(Vernon 2005).
dispute.

       The Court, having examined and fully considered the joint motion, is of the opinion

that the parties have shown themselves entitled to the relief sought. Accordingly, we

GRANT the joint motion and: (1) set aside the trial court’s judgment without reference to

the merits; (2) assess costs to the party incurring same; (3) remand to the trial court for

entry of an agreed order of dismissal; and (4) release Aarcher, Inc. and its surety, Fidelity

and Deposit Company of Maryland, from the supersedeas bond filed in connection with this

appeal. See TEX . R. APP. P. 42.1(a)(2)(B).



                                                         PER CURIAM


Memorandum Opinion delivered and filed
this the 23rd day of April, 2009.




                                              2